DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 6/17/2022.
Claims 1 and 6 have been amended and are hereby entered.
Claim 12 has been added.
Claims 3 and 7 have been canceled.
Claims 1-2, 4-6, and 8-12 are currently pending and have been examined.
This action is made FINAL.
International Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Malaysia on 9/19/2018.  It is noted, however, that applicant has not filed a certified copy of the PI 2018703348 application as required by 37 CFR 1.55.  
Response to Applicant’s Arguments
Objections
Regarding the objection to the drawings related to the use of RC 308 of Fig. 3 indicating two different functions, Fig. 3 is presently amended to remove one instance of RC 308, but this change is not reflected in Paragraph 0038 of the Specification.  As such, this objection is modified and sustained.  
Regarding the objections to Figs. 5-6 as illegible, the new versions of Figs. 5-6 submitted on 6/17/2022 remain illegible.  In Particular, most if not all of the banners below each of the exemplary device screens shown in Figs. 5-6 cannot be read.  As such, these objections are sustained.  
The remaining objections to the drawings are obviated by the present amendment; therefore, they are withdrawn.  
Regarding the claim objections to Claims 1 and 6, some of these objections are obviated by the present amendment and some are ignored.  Further, the reproduction of part of Claim 6 in Claim 1 reproduces several of the objections directed solely to Claim 6 in Claim 1.  As such, the claim objections are respectively withdrawn or modified and/or sustained as appropriate.
Claim Rejections – 35 USC § 112
Regarding the previous 112(b) rejection to Claim 1 relating to interpretation of “drop-off point” and “destination,” Applicant responds as follows:  “Further, Applicant submits that terms "drop off' and "destination" are both shown in FIG. 2 and clarified in paragraph [0037], and therefor (sic) should be interpreted in accordance with the specification.”  Applicant is mistaken.  While both “drop off” and “destination” are vaguely disclosed in RC 202 of Fig. 2, the intended distinction between these terms is not explained in Fig. 2.  Further, there is no clarification between these terms in Applicant’s cited Paragraph 0037 (which does not mention “drop off” at all, despite Applicant’s assertion to the contrary) or anywhere else in the Specification.  As such, these two terms cannot be “interpreted in accordance with the specification” because the specification does not clarify the distinction between these two terms.  Indeed, this was the very problem pointed out in the previous 112(b) rejection.  As such, this 112(b) rejection is sustained.  
Regarding the previous 112(b) rejection to Claim 1 relating to antecedent basis of “the database,” this rejection is obviated by the present amendment and withdrawn; however, the present amendments to Claim 6 repeat this issue therein.  As such, a new 112(b) rejection of Claim 6 is presently given.  
Regarding the previous 112(b) rejection to Claim 6 relating to “computing device” in the limitation “a personal security candidate module in a server of the system  by providing a personal security candidate to download as a software application in a computing device…,” this rejection is obviated by the present amendment and withdrawn; however, the present amendments to Claim 1 repeat this issue therein.   As such, a new 112(b) rejection of Claim 1 is presently given.  
Regarding the remainder of the previous 112(b) rejections, some of these rejections are obviated by the present amendments and some are ignored.  As such, these 112(b) rejections are respectively withdrawn or sustained as appropriate.
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant first argues that the abstract ideas to which the claims were previously found to be directed are not “actually recited in the claim itself,” stating that “[i]n this case, the Examiner characterizes the claims as being directed in part to the abstract idea of ‘certain methods of organizing human activity,’ but the language ‘observations, evaluations, judgement, and opinion’ is not directly recited in any of independent claims 1 and 6. The Examiner is not permitted to paraphrase or further 'abstract' an alleged abstract idea in the claims as shown in Part I.A.1.”  Applicant’s argument misapprehends the content of the previous 101 rejections.  Particularly, Applicant conflates the presence of “observations, evaluations, judgments, and opinions” with the abstract category of “certain methods of organizing human activity” rather than with the abstract category of “mental processes” for which this language was actually used in the previous Office Action (see at least MPEP 2106.04(a)(2)(III) for more information on this standard).  Relatedly, Examiner has not “paraphrased” or further abstracted the recited abstract ideas to fit them into the category of “certain methods of organizing human activity;” rather, as noted above, Applicant has misread the previous 101 rejections.  As stated in the previous Office Action, those limitations listed as reciting “certain methods of organizing human activity” were found to do so because “each of these limitations falls at least within the enumerated subcategories of commercial or legal interactions, or managing personal behavior or relationships or managing interactions between people.”  A separate list of claim limitations was then found to recite mental processes based on the presence of “observations, evaluations, judgments, and opinions.”  Applicant is encouraged to read Office Actions carefully in order to properly understand them.  
Additionally, the meaning of Applicant’s conclusory assertion (and thus improper argument) that “observations, evaluations, judgements, and opinions” are “not directly recited in any of independent claims 1 and 6” is unclear, and Applicant provides no further guidance or argument on this topic.  If Applicant intended this to indicate that Applicant believes “observations, evaluations, judgements, and opinions” are not recited in the independent claims as per Step 2A, Prong One, Examiner disagrees.  For example, the limitation of a user “selecting a service category of the personalized security services,” under the broadest reasonable interpretation thereof, constitutes activity performable in the human mind (but for any recited generic computer components – see MPEP 2106.04(a)(2)(III)(C)).  Such activity (the selection of a desired service category) would constitute an evaluation, judgment, or opinion.  
Applicant next argues that “Examiner quotes claim language from independent claims 1 and 6 that cannot reasonably be construed as one or more of ‘fundamental economic practices, certain methods of organizing human activities, an idea 'of itself,' and mathematical relationships/formulas’ (Id.), which is inconsistent with the case law on this topic (e.g., see Bilski, Benson, Mackay, Planet Bingo, etc., as referenced at Id.). In particular, ‘computer-implemented system and method for providing a real time personalized security services by a personnel administration to a user’ as recited in independent claims 1 and 6 is not a fundamental economic practice, a method of organizing human activities an idea 'of itself' and/or a mathematical relationship or formula. This type of detailed feature is in contrast to the very high-level abstract ideas in the relevant case law on this topic (e.g., see Bilski, Benson, Mackay, Planet Bingo, etc., as referenced at Part I.A.2 of the Eligibility Guidelines).”  Applicant’s argument misapprehends the scope of the “certain methods of organizing human activity” abstract category, misapprehends the teachings of the vaguely cited cases and eligibility guidelines, and improperly analyzes Step 2A, Prong One of the 101 analysis.
Firstly, Examiner notes that this argument fails to provide proper reasoning or analysis for its conclusion.  Particularly, Applicant’s vague citations to various cases and eligibility guidelines provides no explanation of how or why these sources lead Applicant to conclude that the enumerated claim limitations of the previous Office Action “cannot reasonably be construed as one or more” subcategories of “certain methods of organizing human activity,” nor why doing so would be “inconsistent with the case law on this topic.”  As such, this leaves little to nothing to which Examiner may respond.  Such unsupported conclusory statements constitute improper arguments.  
Secondly, the analysis of recitation of abstract ideas under Step 2A, Prong One is performed on a limitation-by-limitation basis, based on the actual content claimed in each limitation, rather than against some vague summary statement of the overall content of the claim (a “computer-implemented system and method for providing a real time personalized security services by a personnel administration to a user,” as per Applicant’s argument above).  A proper argument against recitation of an abstract idea would require a reasoned explanation of why Applicant believes the specific limitations called out as doing so in the previous Office Action do not fall within the scope of the particular abstract category or categories identified.  Examiner notes that comparison of recited abstract ideas against the claim as a whole (meaning the entirety of the claim language, not a vague summary statement of the overall content of the claim) occurs in Steps 2A, Prong Two and 2B of the 101 analysis.  Examiner further notes that even if Applicant’s arguments related to the abstract category of “certain methods of organizing human activity” were persuasive (which, to be clear, they are not), Applicant makes no argument against those limitations previously found to recite “mental processes,” and as such, the claims would still be found to recite abstract ideas under Step 2A, Prong One.  
Thirdly, Examiner disagrees that the claim limitations recited in the previous 101 rejections do not fall into one or more of the enumerated subcategories of “certain methods of organizing human activity.”  While Applicant provides no specific arguments related to any of the claim limitations previously listed as reciting certain methods of organizing human activity, Examiner notes that, for example, the limitations related to the selecting of user-desired service aspects, the matching of said requested aspects with particular personal security candidates, and the presenting of said matched personal security candidates to the user fall at least within the enumerated subcategory of “commercial or legal interactions” because they constitute essential steps in the commercial process of requesting and receiving a commercial service (in this case, personal security services).  
Applicant next argues that “even if the claims 1 and 6 are directed to an abstract idea as argued by the Examiner, claims 1 and 6 integrate the alleged abstract idea (methods of organizing human activities) into a practical application.”  As a preliminary matter, Examiner notes a misapprehension of 101 standards in this language, as if a claim is found to be “directed” to the recited abstract ideas under Steps 2A, Prong Two and 2B, the claim is not integrated into a practical application as this is a consideration of the “directed to” inquiry.  Examiner will assume that Applicant intended to indicate “recite an abstract idea” rather than being “directed to an abstract idea” in this language.  Regarding this argument, Applicant particularly asserts that “Applicant submits that claims 1 and 6 recite the system and method are directed towards the system having a user module, a personal security candidate module and an admin module integrated within the single system and hosted on server. Further, the user module, the personal security candidate module and the server are configured to encrypt data to be transmitted through the communications network. That is, the claimed system of claims 1 and 6 provides technical improvements in the field of personalized security services.”  Examiner disagrees.
Regarding the structure of “a user module, a personal security candidate module and an admin module integrated within the single system and hosted on server,” this describes a standard configuration of generic computer components which, as claimed, are merely used as tools to perform the recited abstract ideas (e.g., the effectuation of a commercial transaction related to a user requesting and being provided personalized security services).  As per MPEP 2106.05(f), such structure in the context of the claims does not integrate the claims into a practical application.  
Regarding the functionality of the recited structural components as being “configured to encrypt data to be transmitted through the communications network,” Examiner disagrees that this constitutes an improvement to computer functionality or other technology under MPEP 2106.05(a).  The encryption of transmitted data in online interactions, and particularly in online transactions for goods and/or services, is one of the most basic and ubiquitous forms of online data protection, and long predates Applicant’s filing date.  Further, as is clear from the very high-level description of this functionality in Applicant’s specification (see Paragraph 0044, providing the only disclosure of encryption functionality in the entirety of the original disclosure), Applicant has not invented the process of data encryption (nor some new method thereof).  Rather, Applicant’s invention merely usurps a preexisting technology used in the field of online transactions and applies it to the particular claimed field of use.  Using a preexisting technology to achieve the same result (ie:  data security in online transactions) does not constitute an improvement to technology under MPEP 2106.05(a).  Merely narrowing the type of online transaction to which this encryption applies, in this case to the providing of personalized security services, does not alter this analysis.
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
Applicant first argues generally that the previously provided references do not disclose “the features of the selected option for the booking type being a schedule booking for the personalized security services, providing list of personal security candidates available in the database of the server as per scheduled time and date requested by the user for selection, and encrypting the data being transmitted along with a username, password, time, location, biometrics, public or private cryptographic key, other security identifiers, or other information as set forth in amended independent claim 1.”  This argument is also repeated with some additional detail later in the Remarks.  This argument relates to newly presented features not previously examined, and as such need not be addressed here.  See updated 103 rejections below for additional information.  
Applicant next argues that “the Office has failed to meet its burden to factually support its prima facie conclusion of obviousness,” particularly asserting that “[t]he Examiner fails to factually support his conclusion that a person of ordinary skill in the art would be reasonably motivated to combine the method for automatically allocating security guard of Park with transport arrangement system of Pen. Hence, the Examiner has not met his burden of showing prima facie obviousness.”  To support this argument, Applicant references In re Lee, 277 F.3d 1338 (Fed. Cir. 2002) and asserts that “with respect to Park and Pen combination the Examiner relies on an improper common sense approach to conclude that the combination of references renders the claimed features obvious because such combination merely applies a known technique to a known method ready for improvement.  The Examiner has not provided the factual and legal basis for deriving at this conclusion.  Hence, the Examiner has not met its burden to factually support its prima facie conclusion of obviousness. See, MPEP 2142.”  Examiner disagrees.  Examiner does not see and Applicant fails to articulate why Applicant believes the previously provided rationale to combine the Park and Pen references “relies on an improper common sense approach” and thus would apply to the Federal Circuit’s finding that “reliance on ‘common sense’ alone is insufficient.”  Indeed, the previously provided rationale to combine does not merely rely on “common sense,” but a factual analysis of the content of the cited prior art references (e.g., the applicability of the disclosures of Pan to the invention of Park, the functionality of each piece and problems in the art which they address being unchanged when combined, etc. are based on a factual inquiry of the content of the Park and Pan references) in order to reach a legal conclusion (that this combination merely applies a known technique to a known method ready for improvement, one of the rationales explicitly listed in KSR).  Examiner’s provided rationale to combine comports with the standards espoused in KSR, and as such provide a proper prima facie conclusion of obviousness when combined with the remaining content of the 103 rejections.  
Lastly, Examiner notes a fundamental flaw found in statements related to both of the above arguments.  For example, Applicant makes statements such as “[t]he present invention is directed to the system and method that requires providing list of personal security candidates available in the database of the server as per scheduled time and date requested by the user for selection, and encrypting the data being transmitted along with a username, password, time, location, biometrics, public or private cryptographic key, other security identifiers, or other information (Applicant’s emphasis)” and “Applicant submits, however, that neither Park nor Pen discloses a system or method where a user being able to schedule a personalized security service and at the same time ensures that the details of the user such as the username, time and location are encrypted so as to ensure that the data cannot be hacked/leaked.”  These arguments fail to comport with the standards of 103 obviousness, instead appearing to insist upon some at least limited application of the novelty standards of 102.  The claims were not previously and are not presently rejected under 102.  Obviousness under 103 allows for the combination of various references to disclose the limitations of a single claim so long as there is a valid rationale for doing so.  Under this obviousness standard, Applicant may not pick and choose which claim elements must be disclosed within a single reference.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 308 of Fig. 3 has been used to designate both “remove job from members dashboards” and “payment.”  While the presently amended version of Fig. 3 corrects this issue therein, the issue remains in corresponding Paragraph 0038 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the reference characters of Figs. 5-6 as described in the specification.  Specifically, the versions of Figs. 5-6 submitted on 9/19/2019 are illegible.  As such, clearer copies of Figs. 5-6 are required.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
In Claims 1 and 6, “an personnel administration” should read “a personnel administration;”
In Claims 1 and 6, Applicant should select one of the presently used terms “computing device of the user” and “user’s computing device” and use the selected term consistently to maintain proper antecedent basis;
In Claim 1, “a software application in a user's computing device” should read “a software application in the computing device of the user” in light of the previous disclosure of “a user” and “a computing device of the user” in Claim 1; 
In Claim 6, the drafting of several limitations (e.g., “an admin module in the server of the system by providing an personnel…”) does not grammatically match up with “…said system comprising:” of the preamble.
Appropriate correction is required.
Claim Interpretation
Claim 1 discloses the following limitation:  “wherein if the selected option for the booking type is a schedule booking for the personalized security services, providing list of personal security candidates available in the database of the server as per scheduled time and date requested by the user for selection.”  This constitutes a contingent limitation of a method claim, and as such is not considered limiting (see MPEP 2111.04).  For the purposes of this examination, this limitation will be treated as if it were limiting.  

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as presently amended is explicitly drafted as a “method” claim (Step 1 of the 101 analysis) yet contains some limitations which define method steps and others which define system structure, creating an improper hybrid claim.  Method claims are defined by a series of steps (see at least MPEP 2106.04).  While such steps may be drafted as being performed on or via a particular structural element, limitations reciting structure (directly, ie: not as a step) are improper in a method claim.  It is unclear, as drafted, whether Claim 1 is infringed upon performance of the method, construction of the system, or both.  For the purposes of this examination, the structural limitations of Claim 1 will be interpreted as functional steps being performed on the respective recited structural elements.  Note that, when the functions recited in these structural limitations are already present in previous claim limitations, one of these corresponding limitations will be treated as redundant (see additional 112(b) rejections below).  Claims 2 and 4-5 are rejected due to their dependence upon Claim 1.
Claim 1 as presently drafted includes the following two limitations:  “encrypting the data being transmitted along with a username, password, time, location, biometrics, public or private cryptographic key, other security identifiers, or other information” and “wherein the user module, the personal security candidate module and the server are configured to encrypt data to be transmitted through the communications network.”  It is unclear, as drafted, whether both of these limitations are intended to indicate the same step (with the first limitation providing additional specificity) or whether these two limitations are intended to indicate two different steps.  In light of the specification (which does not appear to support these limitations being interpreted as two distinct steps), these limitations will not be interpreted as describing separate steps but rather slightly different aspects of the same step.  Claims 2 and 4-5 are rejected due to their dependence upon Claim 1.
Claim 1 as presently drafted includes the following two limitations:  “wherein the selected option for the booking type is a schedule booking for the personalized security services, providing list of personal security candidates available in the database of the server as per scheduled time and date requested by the user for selection” and “wherein if the selected option for the booking type is a schedule booking for the personalized security services, providing list of personal security candidates available in the database of the server as per scheduled time and date requested by the user for selection.”  While Examiner notes that these two limitations are nearly identical, the grammatical drafting of the first limitation (e.g., which appears to be missing a clarifying “if” present in the second limitation, and will be interpreted as if this were present for the purposes of this examination) makes its intended meaning unclear.  Further, it is unclear, as drafted, whether both of these limitations are intended to indicate the same step (with the first limitation providing additional specificity) or whether these two limitations are intended to indicate two different steps.  In light of the specification (which does not appear to support these limitations being interpreted as two distinct steps) as well as the drafting of presently cancelled Claim 3, the first limitation is interpreted as redundant for the purposes of this examination.  Claims 2 and 4-5 are rejected due to their dependence upon Claim 1.  
Claim 1 as presently drafted includes the following two limitations:  “updating a location data until the user and the selected personal security candidate are collocated” and “wherein the user module is further configured to update the location data until the user and the selected personal security candidate are collocated.”  It is unclear, as drafted, whether both of these limitations are intended to indicate the same step or whether these two limitations are intended to indicate two different steps.  In light of the specification (which does not appear to support these limitations being interpreted as two distinct steps), the second limitation is interpreted as redundant for the purposes of this examination.  Claims 2 and 4-5 are rejected due to their dependence upon Claim 1.
Claim 1 as presently drafted includes the following two limitations:  “verifying the user transmitting the data, and verifying a time and location from where the data was transmitted” and “wherein to verify the user transmitting the data, and to verify the time and location from where the data was transmitted.”  It is unclear, as drafted, whether both of these limitations are intended to indicate the same step or whether these two limitations are intended to indicate two different steps.  In light of the specification (which does not appear to support these limitations being interpreted as two distinct steps), the second limitation is interpreted as redundant for the purposes of this examination.  Claims 2 and 4-5 are rejected due to their dependence upon Claim 1.
In Claim 1, the term “the selected location” lacks antecedent basis.  For the proposes of this examination, this language will be interpreted as “a selected location.”  Claims 2-5 are rejected due to their dependence upon Claim 1.
Claim 1 contains the following language:  “a personal security candidate module in a server of the system  by providing a personal security candidate to download as a software application in a computing device…”  It is unclear, as drafted, whether the “computing device” of this language is intended to be the same as or different from “a computing device of the user”/“a user’s computing device” disclosed previously in this claim.  For the purposes of this examination, “a computing device” in this language will be interpreted as “a computing device of the personal security candidate” in light of the specification.  Claims 2 and 4-5 are rejected due to their dependence upon Claim 1. 
	In Claims 1 and 6, the term “the details” lacks antecedent basis.  For the purposes of this examination, this term will be interpreted as “details.”  Claims 2, 4-5, and 7-12 are rejected due to their dependence upon Claims 1 or 6 respectively.
In Claim 6, the term “the database” lacks antecedent basis.  For the purposes of this examination, this term will be interpreted as “a database.”  Claims 7-12 are rejected due to their dependence upon Claim 6.  
In Claim 12, it is unclear as drafted to which of the computing devices previously disclosed in the respective claim string (“computing device of the user” or “computing device of the personal security candidate”) “the computing device” is intended to relate back.  For the purposes of this examination, “the computing device” of Claim 12 will be interpreted as “the computing device of the user.”   
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-6, and 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claim 1, the limitations of selecting pick-up point, drop-off point and destination for personalized security services by the user via a computing device of the user; selecting a booking type and type of services of the personalized security services; selecting a service category of the personalized security services; selecting quantity and duration of deployment for personalized security services; selecting apparel to be worn by a personal security candidate during an assignment of a duty and providing special instructions to the personal security candidate prior an engagement of the duty; matching the selected criteria by the user to personal security candidates available in a database of the server in the system; upon confirmation of at least one selected personal security candidate, making pre-payment in the computing device of the user as pre-determined personalized security services; sending notification to a computing device of at least one selected personal security candidate and assigning the security job to the at least one selected personal security candidate; receiving notification of the official receipt for the payment made from the system; meeting at least one selected personal security candidate at the selected location to provide the personalized security services; encrypting the data being transmitted along with a username, password, time, location, biometrics, public or private cryptographic key, other security identifiers, or other information; verifying the user transmitting the data, and verifying the time and location from where the data was transmitted; a user module in a server of the system by providing the user to download as a software application in a user's computing device and register the details of the user into the system for allowing the user to place an order for requesting personalized security services using the user's computing device wherein the user is allowed to select personalized security services based on booking type and type of services, selection service category of personalized security services, selection of uniform of the selected personal security candidate; wherein if the selected option for the booking type is a schedule booking for the personalized security services, providing list of personal security candidates available in the database of the server as per scheduled time and date requested by the user for selection; a personal security candidate module in the server of the system by providing a personal security candidate to download as a software application in a computing device and register in the system as personal security candidate wherein the registered personal security candidate is ready to be selected by the user in the user's computing device to provide the personalized security services in real-time and scheduled time and date; an admin module in the server of the system by providing an personnel administration to download as a software application in a computing device to manage each order and request placed by the user in a software application in the computing device by tracking each order and request placed by the user and monitor status of each order and request from the user for the personalized security services in real-time and scheduled time and date, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations falls at least within the enumerated subcategories of commercial or legal interactions, or managing personal behavior or relationships or managing interactions between people.  
Additionally, the limitations of selecting pick-up point, drop-off point and destination for personalized security services by the user via a computing device of the user; selecting a booking type and type of services of the personalized security services; selecting a service category of the personalized security services; selecting quantity and duration of deployment for personalized security services; selecting apparel to be worn by a personal security candidate during an assignment of a duty and providing special instructions to the personal security candidate prior an engagement of the duty; matching the selected criteria by the user to personal security candidates available in a database of the server in the system; verifying the user transmitting the data, and verifying the time and location from where the data was transmitted; a user module in a server of the system by providing the user to download as a software application in a user's computing device and register the details of the user into the system for allowing the user to place an order for requesting personalized security services using the user's computing device wherein the user is allowed to select personalized security services based on booking type and type of services, selection service category of personalized security services, selection of uniform of the selected personal security candidate; and an admin module in the server of the system by providing an personnel administration to download as a software application in a computing device to manage each order and request placed by the user in a software application in the computing device by tracking each order and request placed by the user and monitor status of each order and request from the user for the personalized security services in real-time and scheduled time and date, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, each of these limitations comprise observations, evaluations, judgments, and opinions.  
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a computer/system for providing a real time personalized security services by a personnel administration to a user; a computing device of the user; a computing device of at least one selected personal security candidate; encrypting the data being transmitted along with a username, password, time, location, biometrics, public or private cryptographic key, other security identifiers, or other information; a user module in a server of the system by providing the user to download as a software application in a user's computing device; a personal security candidate module in a server of the system  by providing a personal security candidate to download as a software application in a computing device; an admin module in a server of the system; updating the location data until the user and the selected personal security candidate are collocated; wherein the system is linked together through a communications network; and wherein the user module, the personal security candidate module and the server are configured to encrypt data to be transmitted through the communications network.  A computer/system for providing a real time personalized security services by a personnel administration to a user, a user’s computing device, a computing device of at least one selected personal security candidate, a user module in a server of the system by providing the user to download as a software application in a user's computing device, a personal security candidate module in a server of the system  by providing a personal security candidate to download as a software application in a computing device, an admin module in a server of the system, and updating the location data until the user and the selected personal security candidate are collocated amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Encrypting the data being transmitted along with a username, password, time, location, biometrics, public or private cryptographic key, other security identifiers, or other information; updating the location data until the user and the selected personal security candidate are collocated; wherein the system is linked together through a communications network; and wherein the user module, the personal security candidate module and the server are configured to encrypt data to be transmitted through the communications network amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, and generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claim is not patent eligible.  
Regarding Claim 6, the limitations of register the details of a user into the system; allowing the user to place an order for requesting personalized security services; wherein the user is allowed to select personalized security services based on booking type and type of services, selection service category of personalized security services, selection of uniform of the selected personal security candidate; wherein the registered personal security candidate is ready to be selected by the user in the user's computing device to provide the personalized security services in real-time and scheduled time and date; manage each order and request placed by the user in a software application in the computing device by tracking each order and request placed by the user and monitor status of each order and request from the user for the personalized security services in real-time and scheduled time and date; and wherein to verify the user transmitting the data, and to verify the time and location from where the data was transmitted; and wherein if the selected option for the booking type is a schedule booking for the personalized security services, providing list of personal security candidates available in the database of the server as per scheduled time and date requested by the user for selection, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations falls at least within the enumerated subcategories of commercial or legal interactions, or managing personal behavior or relationships or managing interactions between people.  
Additionally, the limitations of allowing the user to place an order for requesting personalized security services; wherein the user is allowed to select personalized security services based on booking type and type of services, selection service category of personalized security services, selection of uniform of the selected personal security candidate; wherein the registered personal security candidate is ready to be selected by the user in the user's computing device to provide the personalized security services in real-time and scheduled time and date; manage each order and request placed by the user in a software application in the computing device by tracking each order and request placed by the user and monitor status of each order and request from the user for the personalized security services in real-time and scheduled time and date; and wherein to verify the user transmitting the data, and to verify the time and location from where the data was transmitted, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, each of these limitations comprise observations, evaluations, judgments, and opinions.  
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a system for providing a real-time personalized security services by a personnel administration to an user; a user module in a server of the system by providing the user to download as a software application in a computing device of the user; a personal security candidate module in a server of the system  by providing a personal security candidate to download as a software application in a computing device of the personal security candidate; an admin module in a server of the system; wherein the system is linked together through a communications network; characterized in that wherein the user module, the personal security candidate module and the server are configured to encrypt data to be transmitted through the communications network; and wherein the user module is further configured to update the location data until the user and the selected personal security candidate are collocated.  A system for providing a real-time personalized security services by a personnel administration to an user; a user module in a server of the system by providing the user to download as a software application in a computing device of the user; a personal security candidate module in a server of the system  by providing a personal security candidate to download as a software application in a computing device of the personal security candidate; and an admin module in a server of the system amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Wherein the system is linked together through a communications network; characterized in that wherein the user module, the personal security candidate module and the server are configured to encrypt data to be transmitted through the communications network; and wherein the user module is further configured to update the location data until the user and the selected personal security candidate are collocated amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, and generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claim is not patent eligible.  	
	Claims 2, 4-5 and 8-12, describing various additional limitations to the method of Claim 1 or the system of Claim 6, amount to substantially the same unintegrated abstract idea as Claim 1 or 6 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claims 2 and 11 disclose directing the personal security candidate toward the location of the user in case of a lost network connection by using an off line mode (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claims into a practical application.
Claims 4 and 8 disclose wherein the step selecting a service category of the personalized security services further comprises:  selecting at least one of the following categories for personalized security services:  a) bodyguard services to the user; b) chauffeur and bodyguard services to the user; c) chauffeur services to the user; d) chauffeur and bodyguard services using the selected personal security candidate's unmarked vehicle to the user; and/or e) security services for premises, tailgating services and marshaling services to the user (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claims into a practical application.
Claim 5 discloses evaluating personalized security services by the user by providing feedback on the job performance of each selected personal security candidate after completion of the personalized security services (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.  
Claim 9 discloses wherein the admin module in the server of the system is allowed to set up and regulate the cost of each category of the personalized security services (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 10 discloses wherein the admin module in the server of the system is allowed to edit information for personalized security services in the system and to send customization notification to the user and personal security candidate (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 12 discloses wherein the computing device is arranged for providing a distress signal to an assigned emergency number (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 10-1714499, a translated copy of which was provided in the IDS dated 11/14/2019) (hereafter, “Park”) in view of Pan et al (PGPub 20170138749) (hereafter, “Pan”), Shoen et al (PGPub 20030078852) (hereafter, “Shoen”), Rodman et al (WO 2017171614, a copy of which was provided in the IDS dated 11/14/2019) (hereafter, “Rodman”), Wang (PGPub 20190230181) (hereafter, “Wang”), Inter State Security Corp., Uniformed or Undercover Security - Which One Do I Need (08-25-2017) (hereafter, “Inter State”), and Ibrahim (PGPub 20190385096) (hereafter, “Ibrahim”).
Regarding Claim 1, Park discloses the following:
A computer-implemented method for providing a real time personalized security services by a personnel administration to a user (¶ 0001, 0005); 
matching a selected criteria by the user to personal security candidates available in a database of the server in the system (¶ 0001, 0005, 0014, 0019, 0027-0029, 0031; bodyguard information is stored in a bodyguard database; server matches the bodyguard information to the security request information); and 
sending notification to a computing device of at least one selected personal security candidate and assigning the security job to the at least one selected personal security candidate (¶ 0005, 0014, 0019, 0028; request information is transmitted to the bodyguard dedicated terminal corresponding to the bodyguard).
Park does not explicitly disclose but Pan does disclose the following:
selecting pick-up point, drop-off point and destination for personalized security services by the user via a computing device of the user (Abstract; ¶ 0009; transportation request includes a pickup location and a drop-off location); and 
selecting a service category of the personalized security services (¶ 0074-0075; Fig. 4A; select from a variety of services; user request may provide specifics of the requested service).
Park additionally discloses selecting a booking type of the personalized security services (¶ 0003-0004, 0006, 0008, 0023, 0031; security can be provided immediately or at a designated time; matching can also be performed considering both whether it corresponds to the request information and whether it is possible to immediately dispatch).  Park does not explicitly disclose but Pan does disclose selecting a type of service (¶ 0074; Fig. 4A; select from a variety of services).
Park additionally discloses selecting quantity of deployment for personalized security services (¶ 0023; security request includes the time and number of security guards).  Park and Pan do not explicitly disclose but Shoen does disclose also selecting a duration (¶ 0029; reservation is for a specified length of time). 
Park and Pan do not explicitly disclose but Shoen does disclose upon confirmation of at least one selected service provider, making pre-payment in the computing device of the user as pre-determined services (¶ 0011, 0027; the customer application processes input entered by a customer once the customer has entered the marketplace, the customer input including in particular a pre-payment for a service transaction between the customer and a particular vendor).  Park additionally discloses wherein the selected service provider is a personal security candidate; wherein the pre-determined services are pre-determined personal security services (¶ 0001, 0005, 0019, 0025, 0031).
Park and Pan do not explicitly disclose but Shoen does disclose receiving notification of the official receipt for the payment made from the system (Abstract; ¶ 0011, 0027, 0029; Fig. 2E; confirmation is sent to a customer upon completion of a reservation, including making a deposit/prepayment).
Park, Pan, and Shoen do not explicitly disclose but Rodman does disclose the following:
meeting at least one selected personal security candidate at the selected location to provide the personalized security services (Pg. 12, line 24 through pg. 13, line 13; the location data can be shown in the app of the security guard device, optionally with directions from the current location of the assigned security guard; optionally, the location data is repeatedly updated until the user and the assigned security guard are collocated); and 
updating the location data until the user and the selected personal security candidate are collocated (Pg. 12, line 24 through pg. 13, line 13; the location data can be shown in the app of the security guard device, optionally with directions from the current location of the assigned security guard; optionally, the location data is repeatedly updated until the user and the assigned security guard are collocated).
Park does not explicitly disclose but Pan does disclose encrypting the data being transmitted (¶ 0045; the service application can implement an automated process to scan position sensors and determine geographical coordinates of the device at the particular instance, then pair the information with an account identifier, and further encrypt (or hash) the information before transmission to the transport arrangement system).  Park in view of Pan, Shoen, Rodman, Wang, and Inter State do not explicitly disclose but Ibrahim does disclose data being transmitted is encrypted along with a username, password, time, location, biometrics, public or private cryptographic key, other security identifiers, or other information (¶ 0027-0028, 0056; system may store, manage, and maintain digital keys for asymmetric encryption of data payloads; key may be used to encrypt and decrypt data during transmissions in the system; processor may also encrypt the booking request using the private key stored in the system prior to instructing communications module to transmit the data to lodging system).
Park does not explicitly disclose but Pan does disclose verifying the user transmitting the data, and verifying the location from where the data was transmitted (¶ 0045; the service application can implement an automated process to scan position sensors and determine geographical coordinates of the device at the particular instance, then pair the information with an account identifier, and further encrypt (or hash) the information before transmission to the transport arrangement system).  Park, Pan, Shoen, and Rodman do not explicitly disclose but Wang does disclose wherein the verifying of user transmitted data also includes the verifying of the time of the transmission (¶ 0082, 0090; the content/timestamps of notifications and confirmation statuses may also be recorded in system logs, and this information can be checked by the administrator of the system).  
	Park, Pan, Shoen, Rodman, and Wang do not explicitly disclose but Inter State does disclose selecting apparel to be worn by a personal security candidate during an assignment of a duty and providing special instructions to the personal security candidate prior an engagement of the duty (Pg. 2; choose between uniformed or undercover apparel).
Park additionally discloses a user module in a server of the system by providing the user to download as a software application in a user's computing device and register the details of the user into the system (¶ 0022-0023; security application installed on the client mobile terminal).  The remaining functionality of the user module (wherein the user is allowed to select personalized security services based on booking type and type of services, selection service category of personalized security services, selection of uniform of the selected personal security candidate) is disclosed by Park, Pan, and Inter State in the same manner as described for Claim 1.  
Park does not explicitly disclose but Pan does disclose providing a list of service candidates available in the database of the server as per request parameters requested by the user for selection (¶ 0041, 0049-0050. 0070-0071, 0096; Figs. 3, 5A; matching component considers time/distance constraints in relation to a user location when matching a user with a service provider; available providers for a user making a request may be listed).  Park additionally discloses providing said service candidates if the selected option for the booking type is a schedule booking for the personalized security services, and provided as per scheduled time requested by the user for selection (¶ 0003-0004, 0006, 0008, 0023-0024, 0028, 0031; security can be provided immediately or at a designated time; matching can also be performed considering both whether it corresponds to the request information and whether it is possible to immediately dispatch).  Park and Pan do not explicitly disclose but Shoen does disclose wherein the request also contains a scheduled date for matching (¶ 0028, 0033, 0043; request contains date(s) for requested service).  
Park additionally discloses a personal security candidate module in the server of the system by providing a personal security candidate to download as a software application in a computing device and register in the system as personal security candidate wherein the registered personal security candidate is ready to be selected by the user in the user's computing device to provide the personalized security services in real-time and scheduled time (¶ 0001, 0005, 0014, 0019, 0027-0029, 0031, 0034-0035; security application installed on the bodyguard's mobile terminal).  Park and Pan do not explicitly disclose but Shoen does disclose the service being provided on a scheduled date (¶ 0028, 0033, 0043; request contains date(s) for requested service).
Park does not explicitly disclose but Pan does disclose the following:
an admin module in the server of the system by providing personnel administration to download as a software application in a computing device to manage each order and request placed by the user in a software application in the computing device by tracking each order and request placed by the user and monitor status of each order and request from the user for the personalized security services in real-time and scheduled time and date (¶ 0012, 0033, 0041, 0023-0024, 0028, 0041, 0048, 0057, 0072; Figs. 1, 2A, 3; server administers the requesting, matching, and assigning functionality; system uses real-time processes and information, including updating locations of the user and service provider); and 
wherein the system is linked together through a communications network (¶ 0028-0029; Fig. 1).
Park does not explicitly disclose but Pan does disclose characterized in that wherein system devices are configured to encrypt data to be transmitted through the communication network (¶ 0045; the service application can implement an automated process to scan position sensors and determine geographical coordinates of the device at the particular instance, then pair the information with an account identifier, and further encrypt (or hash) the information before transmission to the transport arrangement system).  Park additionally discloses said system devices including the user module, the personal security candidate module, and the server (¶ 0005, 0022-0023, 0034-0035; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the reservation making functionality of Pan with the security service reservation system of Park because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Pan are applicable to the base device (Park), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the reservation making functionality of Shoen with the security service reservation system of Park and Pan because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Shoen are applicable to the base device (Park and Pan), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the security reservation and data security functionality of Rodman with the security service reservation system of Park, Pan, and Shoen because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Rodman are applicable to the base device (Park, Pan, and Shoen), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the data recording and verification techniques of Wang with the security service reservation system of Park, Pan, Shoen, and Rodman because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Wang are applicable to the base device (Park, Pan, Shoen, and Rodman), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the security reservation uniform selection of Inter State with the security service reservation system of Park, Pan, Shoen, Rodman, and Wang because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Inter State are applicable to the base device (Park, Pan, Shoen, Rodman, and Wang), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
	It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the provided service customization of Ibrahim with the security service reservation system of Park, Pan, Shoen, Rodman, Wang, and Inter State because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Ibrahim are applicable to the base device (Park, Pan, Shoen, Rodman, Wang, and Inter State), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 6, Park discloses a system for providing a real-time personalized security services by a personnel administration to a user (¶ 0001, 0005).
	Park additionally discloses a user module in a server of the system by providing the user to download as a software application in a computing device of the user and register the details of the user into the system (¶ 0022-0023; security application installed on the client mobile terminal).  The remaining functionality of the user module (wherein the user is allowed to select personalized security services based on booking type and type of services, selection service category of personalized security services, selection of uniform of the selected personal security candidate) is disclosed by Park, Pan, and Inter State in the same manner as described for Claim 1.  
Park does not explicitly disclose but Pan does disclose providing a list of service candidates available in the database of the server as per request parameters requested by the user for selection (¶ 0041, 0049-0050. 0070-0071, 0096; Figs. 3, 5A; matching component considers time/distance constraints in relation to a user location when matching a user with a service provider; available providers for a user making a request may be listed).  Park additionally discloses providing said service candidates if the selected option for the booking type is a schedule booking for the personalized security services, and provided as per scheduled time requested by the user for selection (¶ 0003-0004, 0006, 0008, 0023-0024, 0028, 0031; security can be provided immediately or at a designated time; matching can also be performed considering both whether it corresponds to the request information and whether it is possible to immediately dispatch).  Park and Pan do not explicitly disclose but Shoen does disclose wherein the request also contains a scheduled date for matching (¶ 0028, 0033, 0043; request contains date(s) for requested service).
	Park additionally discloses a personal security candidate module in the server of the system by providing a personal security candidate to download as a software application in a computing device of the personal security candidate and register in the system as personal security candidate wherein the registered personal security candidate is ready to be selected by the user in the user's computing device to provide the personalized security services in real-time and scheduled time (¶ 0001, 0005, 0014, 0019, 0027-0029, 0031, 0034-0035; security application installed on the bodyguard's mobile terminal).  Park and Pan do not explicitly disclose but Shoen does disclose the service being provided on a scheduled date (¶ 0028, 0033, 0043; request contains date(s) for requested service).
	Park does not explicitly disclose but Pan does disclose the following:
an admin module in the server of the system by providing personnel administration to download as a software application in a computing device to manage each order and request placed by the user in a software application in the computing device by tracking each order and request placed by the user and monitor status of each order and request from the user for the personalized security services in real-time and scheduled time and date (¶ 0012, 0033, 0041, 0023-0024, 0028, 0041, 0048, 0057, 0072; Figs. 1, 2A, 3; server administers the requesting, matching, and assigning functionality; system uses real-time processes and information, including updating locations of the user and service provider); and 
wherein the system is linked together through a communications network (¶ 0028-0029; Fig. 1).
Park does not explicitly disclose but Pan does disclose characterized in that wherein system devices are configured to encrypt data to be transmitted through the communication network (¶ 0045; the service application can implement an automated process to scan position sensors and determine geographical coordinates of the device at the particular instance, then pair the information with an account identifier, and further encrypt (or hash) the information before transmission to the transport arrangement system).  Park additionally discloses said system devices including the user module, the personal security candidate module, and the server (¶ 0005, 0022-0023, 0034-0035; Fig. 1).
Park does not explicitly disclose but Pan does disclose verifying the user transmitting the data, and verifying a location from where the data was transmitted (¶ 0045; the service application can implement an automated process to scan position sensors and determine geographical coordinates of the device at the particular instance, then pair the information with an account identifier, and further encrypt (or hash) the information before transmission to the transport arrangement system).  Park, Pan, Shoen, and Rodman do not explicitly disclose but Wang does disclose wherein the verifying of user transmitted data also includes the verifying of a time of the transmission (¶ 0082, 0090; the content/timestamps of notifications and confirmation statuses may also be recorded in system logs, and this information can be checked by the administrator of the system).  
Park, Pan, and Shoen do not explicitly disclose but Rodman does disclose updating a location data until the user and the selected personal security candidate are collocated (Pg. 12, line 24 through pg. 13, line 13; the location data can be shown in the app of the security guard device, optionally with directions from the current location of the assigned security guard; optionally, the location data is repeatedly updated until the user and the assigned security guard are collocated).
The motivation to combine Park, Pan, Shoen, Rodman, Wang, Inter State, and Ibrahim remains the same as for Claim 1.
Regarding Claims 2 and 11, Park in view of Pan, Shoen, Rodman, Wang, Inter State, and Ibrahim discloses the limitations of Claims 1 and 6.  Park, Pan, and Shoen do not explicitly disclose but Rodman does disclose directing the personal security candidate toward the location of the user in case of a lost network connection by using an off line mode (Pg. 12, line 24 through pg. 13, line 13; the location data can be shown in the app of the security guard device, optionally with directions from the current location of the assigned security guard; optionally, the location data is repeatedly updated until the user and the assigned security guard are collocated; the app in the security guard device can even direct the security guard to the location of the user in case of a lost network connection by using an offline mode).  The motivation to combine remains the same as for Claim 1.
Regarding Claims 4 and 8, Park in view of Pan, Shoen, Rodman, Wang, Inter State, and Ibrahim discloses the limitations of Claims 1 and 6.  Park does not explicitly disclose but Pan does disclose wherein the step selecting a service category of the personalized security services further comprises:  selecting at least one of the following categories for personalized security services:  a) bodyguard services to the user; b) chauffeur and bodyguard services to the user; c) chauffeur services to the user; d) chauffeur and bodyguard services using the selected personal security candidate's unmarked vehicle to the user; and/or e) security services for premises, tailgating services and marshaling services to the user (¶ 0074; Fig. 4A; select from a variety of services; services include transportation).  The motivation to combine remains the same as for Claim 1.
Regarding Claim 5, Park in view of Pan, Shoen, Rodman, Wang, Inter State, and Ibrahim discloses the limitations of Claim 1.  Park and Pan do not explicitly disclose but Shoen does disclose evaluating services by the user by providing feedback on the job performance of each selected service provider after completion of the services (¶ 0026; customer may provide feedback on service providers upon completion of the service).  Park additionally discloses wherein the service providers are personal security candidate; wherein the services are personalized security services (¶ 0001, 0005, 0019, 0025, 0031).  The motivation to combine remains the same as for Claim 1.
Regarding Claim 10, Park in view of Pan, Shoen, Rodman, Wang, Inter State, and Ibrahim discloses the limitations of Claim 6.  Park, Pan, Shoen, Rodman, Wang, and Inter State do not explicitly disclose but Ibrahim does disclose wherein the admin module in the server of the system is allowed to edit information for services in the system and to send customization notification to the user and service provider (¶ 0048; system may offer discounts, coupons, or the like for reservations completed using the system; system may allow a user to use reward points to complete the transaction, said reward points corresponding to the system, the transaction account, or the like).  Park additionally discloses wherein the service providers are personal security candidate; wherein the services are personalized security services (¶ 0001, 0005, 0019, 0025, 0031).  The motivation to combine remains the same as for Claim 1.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Pan, Shoen, Rodman, Wang, Inter State, Ibrahim, and Singh et al (PGPub 20190244142) (hereafter, “Singh”).  
Regarding Claim 9, Park in view of Pan, Shoen, Rodman, Wang, Inter State, and Ibrahim discloses the limitations of Claim 6.  Park, Pan, Shoen, Rodman, Wang, and Inter State do not explicitly disclose but Singh does disclose wherein the admin module in the server of the system is allowed to set up and regulate the cost of each category of the services (Abstract; ¶ 0008-0009; system determines a conversion rate and a gross value in various time intervals to calculate a fare).  Park additionally discloses wherein the services are personalized security services (¶ 0001, 0005, 0019, 0025, 0031).
The motivation to combine Park, Pan, Shoen, Rodman, Wang, Inter State, and Ibrahim remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the provided service cost setup and regulation of Singh with the security service reservation system of Park, Pan, Shoen, Rodman, Wang, Inter State, and Ibrahim because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Singh are applicable to the base device (Park, Pan, Shoen, Rodman, Wang, Inter State, and Ibrahim), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Pan, Shoen, Rodman, Wang, Inter State, Ibrahim, and Wang et al (CN 108986400). 
Regarding Claim 12, Park, Shoen, Rodman, Wang, Inter State, and Ibrahim discloses the limitations of Claim 6.  Park, Pan, Shoen, Rodman, Wang, and Inter State do not explicitly disclose but Wang does disclose wherein the computing device is arranged for providing a distress signal to an assigned emergency number (Abstract; ¶ 0012, 0018, 0022, 0080; third-party riding and driving safety alarm method to reduce illegal/criminal activities of the online car-hailing services; activate background monitoring and background intercom functions during danger warning, and report to the public security organization/emergency platform; system automatically connects to the emergency call and sends the vehicle location and vehicle information to the emergency platform; automatically transmit alarm information to the public safety organizations and to the security monitoring personnel of the platform).
The motivation to combine Park, Pan, Shoen, Rodman, Wang, Inter State, and Ibrahim remains the same as for Claim 1.  One of ordinary skill in the art would have been motivated to include the transportation emergency communication functionality of Wang with the security service reservation system of Park, Pan, Shoen, Rodman, Wang, Inter State, and Ibrahim to improve the provided security services already present in Park, Pan, Shoen, Rodman, Wang, Inter State, and Ibrahim (see at least the Abstract of Wang, disclosing the described functionality as minimizing the risk to life and property safety in online car-hailing services).  
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20190049552 – “Geographic Positioning Using Short-Range Transmissions,” disclosing a transportation reservation system allowing a user to select a category of service
PGPub 20040260470 – “Conveyance Scheduling and Logistics,” Rast, disclosing a system for contracting a service from a service provider including functionality for pre-payment of said service


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628